MEMORANDUM ***
Because it was not “specifically and distinctly argued,” United States v. Kama, 394 F.3d 1236, 1238 (9th Cir.2005), petitioners waived the claim that the Board of Immigration Appeals (BIA) abused its discretion or committed legal error in denying the January 20, 2004 motion to reopen. With respect to the September 13, 2004 motion to reopen, we have no jurisdiction to review the BIA’s decision declining to reopen sua sponte. Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002).
In No. 04-71368, the petition is DENIED. In No. 04-75341, the petition is DISMISSED.

 ■phis disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.